Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed
publication, or in public use, on sale, or otherwise available to the public
before the effective filing date of the claimed invention.

3. Claim 1 is  rejected under 35 U.S.C. 102(a1) as being anticipated NTT DOCOMO: "Solution to support a UE with simultaneous connections to multiple Network Slices”,83GPP DRAFT; S2-161043 SOLUTION MULTIPLENETWORKSLICECONNECTION, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE,vol. SA WG2, no. Sophia Antipolis, FRANCE; 20160223 - 2016022618 February 2016.

For claim 1, NTT DOCOMO: "Solution to support a UE with simultaneous connections to multiple Network Slices",8GPP DRAFT; S2-161043 SOLUTIONMULTIPLENETWORKSLICECONNECTION, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE,vol. SA WG2, no. Sophia Antipolis, FRANCE; 20160223 - 2016022618 February 2016 discloses a system
comprising: a method in a first network node, comprising: obtaining network slice availability associated with one or more neighboring network nodes, the network slice availability indicating which of a plurality of network slices is supported by each of the one or more neighboring network nodes, and managing slice connectivity of a wireless device based on the network slice availability at the one  or more neighboring network nodes(see paragraph 2.3, and figures 2 and 3, see figure 2, steps 1 to 4, ref. NGI Setup Request) . 

4. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that
the claimed invention is not identically disclosed as set forth in section
102, if the differences between the claimed invention and the prior art are
such that the claimed invention as a whole would have been obvious
before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention
was made.

6. Claim 20 is  rejected under 35 U.S.C. 103 as being unpatentable over NTT DOCOMO: "Solution to support a UE with simultaneous connections to multiple Network Slices”,83GPP DRAFT; S2-161043 SOLUTIONMULTIPLENETWORKSLICECONNECTION, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE,vol. SA WG2, no. Sophia Antipolis, FRANCE; 20160223 - 2016022618 February 2016.

For claim 20  are rejected under 35 U.S.C. 103 as being unpatentable over NTT DOCOMO: "Solution to support a UE with simultaneous connections to multiple Network Slices",;83GPP DRAFT; S2-161043 SOLUTIONMULTIPLENETWORKSLICECONNECTION, 3RD GENERATION PARTNERSHIP PROJECT (83GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE,vol. SA WG2, no. Sophia Antipolis, FRANCE; 20160223 - 2016022618 February 2016 discloses all the subject matter of the claimed invention with the exception of communicating the first network node's network slice availability to one or more of the neighboring network nodes
However, communicating the first network node's network slice availability to one or more of the neighboring network nodes is  well-known in the art. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filling date of the claimed invention to use the communicating the first network node's network slice availability to one or more of the neighboring network nodes as well-known in the art in the communication of NTT DOCOMO: "Solution to support a UE with simultaneous connections to multiple Network Slices",;83GPP DRAFT; S2-161043 SOLUTIONMULTIPLENETWORKSLICECONNECTION, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE,vol. SA WG2, no. Sophia Antipolis, FRANCE; 20160223 - 2016022618 February 2016 for the purpose of communicating the first network node's network slice availability to one or more of the neighboring network nodes.

7. Claims 37-58 , 75,2-19 and 21-22 are allowed.

8. Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive.
In the remarks of 7/21/2022, applicants traverse the rejection under 35 USC 102 and 103(a). The traversal is based on ground references do not teach obtaining network slice availability associated with one or more neighboring network nodes, the network slice availability indicating which of a plurality of network slices is supported by each of the one or more neighboring network nodes. This arguments are not found to be persuasive. Applicant’s attention in   figure 2, steps 2 and 4, ref. NG1 Setup Response (List of supported Slice IDs and . see figure 2, steps 5 to 9, ref. RRC wherein it teaches obtaining network slice availability associated with one or more neighboring network nodes, the network slice availability indicating which of a plurality of network slices is supported by each of the one or more neighboring network nodes.

9,  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANG T TON/           Primary Examiner, Art Unit 2476                                                                                                                                                                                             /D.T.T/Primary Examiner, Art Unit 2476